Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.

Status of Claims
3.	Claims 1-21 are pending in this application.  
	Claims 1, 8, 15 and 21 are currently amended.


Response to Arguments
4.	Applicant’s arguments, see Remarks, filed 03/12/2021, with respect to the rejection(s) of claim(s) 1-20 under Hagiuda (US PG. Pub. 2010/0309501 A1) in view of Essinger (US PG. Pub. 2010/0177660 A1); and further in view of Rao (US PG. Pub. 201/0024420 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of Hagiuda (US PG. Pub. 2010/0309501 A1) in view of Choe (US PAT. No. 7,840,978 B2).

5.	Applicant’s specifically argue on pages 12-14, that though, the prior art of Rao at paragraph [0021] discloses a method that includes processing circuit 32 extracting a list from a remote device 20, and storing or generating the list in the storage unit or database of the local drive; Rao, however, fails to disclose that the list is stored in the local device 30. Further, Applicant respectfully submits that Rao also fails to disclose or suggest that the information relating to the function executing device on the device list is updated when there is the device list in the local device 30. Accordingly, Applicant respectfully submits that Rao fails to overcome the deficiencies of Hagiuda and Essinger, regarding the teaching of each and every feature recited in the rewritten amended independent claims 1, 8 and 15.

6.	Applicant’s arguments are found to be persuasive based on newly amended claim limitation(s) added to Independent Claims 1, 8 and 15 and respective dependencies, however, the arguments and amendments are addressed by the newly cited Choe (US PAT. No. 7,840,978 B2) reference explained in the body of rejection below.

7. 	Regarding claim 21, the applicant amendment in line 27, i.e., “wherein the database is t accessible via the background service…” changes the scope of the previously objected claim limitation, therefore, the claim has now been rejected as (US PG. Pub. 2010/0309501 A1) in view of Choe (US PAT. No. 7,840,978 B2); and further in view of Maheshawari (US PG. Pub. 2017/0017368 A1).


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiuda (US PG. Pub. 2010/0309501 A1) in view of Choe (US PAT. No. 7,840,978 B2).

	Referring to Claim 1, Hagiuda teaches a non-transitory storage medium (See Hagiuda, Fig. 2, HDD 206 of Control Unit 112) storing a plurality of instructions executable by a processor (See Hagiuda, Fig. 2, CPU 201) of a communication apparatus (See Hagiuda, Fig. 1, Multi-Functional Device 110) configured to communicate with a function executing device (See Hagiuda, Fig. 3, Sect. [0048], the HDD 206 stores the management program 300 which includes various management information (object instructions) from the network devices 120-122, creates HTML (hyper text markup language) data including the acquired management information, and opens the created HTML data to a user via the WWW server 301 and is executed by the CPU 201), the communication apparatus (See Hagiuda, Fig. 1, Multi-Functional Device 110) comprising a communication device (See Hagiuda, Fig. 1, Control Unit 112) and a database (See Hagiuda, Fig. 3, Database 310, Sect. [0046], [0053], FIG. 3 shows in block diagram the software construction of the management program running on the multi-functional device 110…The database unit 310 stores information on a user of the management program 300 and various information on the management object network devices 120-122.), 
the plurality of instructions (i.e. management program 300 which includes various management information (object instructions)), when executed by the processor, (See Hagiuda, Figs. 2-3, Sect. [0048], the management program 300 stored in the HDD 206 and executed by the CPU 201) causing the communication apparatus to execute (See Hagiuda, Sect. [0047-[0056], Referring to FIG. 3, the management program shown at 300 includes items 301-313.The WWW server 301 operates on the multi-functional device 110.  The overall control unit 302 is a function module that communicates with the network devices 120-122 to perform acquisition and setting of information and that controls the device management unit 303, the device list unit 304, and the device monitoring unit 305 to create the HTML data.  The device management unit 303 is a function module that controls the device setting acquisition unit 306 and the device setting delivery unit 307 and that communicates with the management object network devices 120-122 to perform acquisition and setting of various management information.):
a determination processing (See Hagiuda, Figs. 4A-4B, Steps S405-S418, Sect. [0063]-[0070]), in which the communication apparatus determines whether there is a device list in the database at an initial start of the communication apparatus (See Hagiuda, Fig. 4A, Step S405, Sect. [0063], In Fig. 4A at step S405, the management program 300 initializes to zero a count value cnt of a counter that represents the number of devices responding to a broadcast request to be transmitted in step S406.  Then, in accordance with the search condition set in step S401, the management program 300 starts the device search process for acquisition of the basic information (IP addresses).  Specifically, the management program 300 transmits the broadcast request to the devices on the network 100 (step S406 (search unit)), and determines whether the timer set in step S404 has timed out (step S407)), the device list being a list of at least one function executing device (See Hagiuda, Sect. [0070], If it is determined that the index idx is equal to or larger than the maximum display number dsp, the management program 300 determines that the second phase device search process (i.e., the additional information acquisition process) has been completed, and registers the additional information shown at 602a into the data table in FIG. 6A (step S417).  In the next step S418 (display control unit), the management program 300 displays on the operation unit 111 a device list screen (FIG. 8) including information on the first through dsp-th devices based on the data table registered (set) in step S417, whereupon the present process is completed.), 
a search processing in which the communication apparatus searches for the function executing device communicable with the communication apparatus when the communication apparatus determines in the determination processing that there is not the device list in the database (See Hagiuda, Sect. [0065], If it is determined that a time-out has occurred (YES to step S407), the management program 300 determines whether the counter value cnt representing the number of devices, detected in the device search process for basic information acquisition, is larger than zero (step S410).  If it is determined that the number of devices is not larger than zero (i.e., equal to zero, here, no devices detected in the device list), the present process is completed.),
a creation processing in which the communication apparatus creates the device list based on a result of the search processing (See Hagiuda, Fig. 6A, Sect. [0066], If it is determined in step S410 that the number of devices is larger than zero (i.e., equal to or more than one), the management program 300 registers the basic information acquired in the first phase device search process into a data table (step S411 (first acquisition unit)).  The construction of the data table is shown in FIG. 6A.  In step S411, a list of basic information shown at 601a in FIG. 6A is created.).

Hagiuda fails to explicitly teach
wherein, when it is determined that the device list is in the database in the determination processing, the plurality of instructions cause the communication apparatus not to search for additional function executing device in the search processing, to execute updating the device list in which information of the function executing device included in the device list is updated, and not to add an additional function executing device into the device list in the creation processing, the additional function executing device not being included in the device list.

However, Choe teaches wherein, when it is determined that the device list is in the database in the determination processing, the plurality of instructions cause the communication apparatus not to search for additional function executing device in the (See Choe, Col. 4, lines 52-63 and Col. 5 lines 28-34, The function structuring unit 165 provides the updating function list provided by the function identification unit 163 to the menu creation section 180 and stores it in the storage section 170.  In addition, the function structuring unit 165 searches the data required to execute the functions in the updating function list from the storage section 170 and maps the searched data to a menu created in the menu creation section 180 so that when a corresponding function is selected from the menu, a program included in the data necessary for executing the function can be immediately executed, thereby updating the functions provided to the digital broadcasting receiver 100), the menu creation section 180 creates a menu according to the updating function list created by the function realization section 160.  Since the created menu does not include a selection item about a function unsupported in the current broadcasting environments, execution of the selection item in the function list does not occur (i.e. no search in function list)), and not to add an additional function executing device into the device list in the creation processing, the additional function executing device not being included in the device list (See Choe, Col. 6 lines 7-13 and claim 15, the existing menu is updated by adding a menu for executing a function which is supported in the current broadcasting environments but does not exist in the existing menu and deleting the function which exists in the existing menu but is not supported in the current broadcasting environments, according to the updating function list, and a menu according to the updating function list is created (S240)…deleting each function not supported by the current digital television broadcasting standard from the function list includes the function realization section individually selecting each non-supported function from among the functions in the function list of supported functions and deleting each non-supported function therefrom.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein, when it is determined that the device list is in the database in the determination processing, the plurality of instructions cause the communication apparatus not to search for additional function executing device in the search processing, to execute updating the device list in which information of the function executing device included in the device list is updated, and not to add an additional function executing device into the device list in the creation processing, the additional function executing device not being included in the device list. The motivation for doing so would have been to provide a device and a method for updating a function in a digital broadcasting signal receiver capable of updating a function provided to the receiver according to broadcasting environments (Col. 5 lines 3-6 of the Choe reference).  Therefore, it would have been obvious to combine Hagiuda and Choe to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Hagiuda in view of Choe teaches the non-transitory storage medium according to claim 1 (See Hagiuda, Fig. 2, HDD 206 of Control Unit 112), wherein the device list contains at least one function executing (See Hagiuda, Sect. [0051], The device list unit 304 is a function module that controls the device search unit 308 to search for the network devices 120-122, displays a list of information on devices searched according to procedures described below, and registers required information into the database unit 310. The device search unit 308 is a function module that controls the SNMP unit 311 and searches for the network devices 120-122 by transmitting, e.g., a unicast, broadcast, or multicast search packet to designated addresses.).

	Referring to Claim 3, the combination of Hagiuda in view of Choe teaches the non-transitory storage medium according to claim 1 (See Hagiuda, Fig. 2, HDD 206 of Control Unit 112),
wherein the initial start is any of at least one of a first start after a setting of a configuration of the plurality of instructions, a first start after a completion of an update of software of the plurality of instructions, and a first start after deletion of the database (See Choe, Sect. [0095], When a filter condition under which information to be displayed on the device list screen 800 in FIG. 8 is filtered is designated by the user on the search setting screen 1100, the management program 300 sets the selected filter condition (step S906 (third setting unit)).  In the next step S907, the management program 300 sets a timer for monitoring a device search process to be started in step S909.).

Referring to Claim 4, the combination of Hagiuda in view of Choe teaches the non-transitory storage medium according to claim 1 (See Hagiuda, Fig. 2, HDD 206 of Control Unit 112), wherein the plurality of instructions (i.e. management program 300 which includes various management information (object instructions)), when executed by the processor, (See Hagiuda, Figs. 2-3, Sect. [0048] lies 1-2, the management program 300 stored in the HDD 206 and executed by the CPU 201) cause the communication apparatus to (See Hagiuda, Sect. [0049]):
when the database is accessible via a platform, determine in the determination processing via the platform whether there is the device list in the database (See Hagiuda, Sect. [0076] lines 1-4, the management program 300 determines whether the index idx is equal to or less than a value of n+idx-1 representing the last device to be displayed on the device list screen after page transition (step S507).); and
when the communication apparatus determines in the determination processing that there is not the device list in the database, search for the function executing device in the search processing not via the platform but via another route (See Hagiuda, Sect. [0077], If the answer to step S507 is NO, the management program 300 determines that the additional information acquisition process has been completed, and registers additional information 602b of the devices into the data table shown in FIG. 6B (step S508). It should be noted that the basic information 601b in FIG. 6B, which is similar to the basic information 601a in FIG. 6A, is created in step S411 in FIG. 4B. Subsequently, the management program 300 displays on the operation unit 111 the device list screen after page transition that includes the additional information on the n-th through (n+idx-1)-th devices (step S509 (display control unit)), whereupon the present process is completed.).

	Referring to Claim 5, the combination of Hagiuda in view of Choe teaches the non-transitory storage medium according to claim 1 (See Hagiuda, Fig. 2, HDD 206 of Control Unit 112), 
wherein the communication apparatus (See Hagiuda, Fig. 1, Multi-Functional Device 110) comprises a display (See Hagiuda, Fig. 1, Display Unit 111a, Sect. [0036] lines , The operation unit 111 has a control system for enabling a user to make various settings of the multi-functional device 110, and has a display unit 111a for displaying various screens such as those shown in FIGS. 7, 8, and 11.), and 
wherein the plurality of instructions (i.e. management program 300 which includes various management information (object instructions)), when executed by the processor, (See Hagiuda, Figs. 2-3, Sect. [0048] lies 1-2, the management program 300 stored in the HDD 206 and executed by the CPU 201) cause the communication apparatus to (See Hagiuda, Sect. [0059]), when there are a plurality of device lists in the database, execute a display processing in which the communication apparatus controls the display to display a device-list selection screen for selection of any of the plurality of device lists (See Hagiuda, Figs. 7 and 8, Sect. [0060], When a maximum display number dsp (i.e., a maximum number of device fields that can be displayed on one page of the device list screen shown at 800 in FIG. 8) is selected by the user on the search setting screen 700, the management program 300 sets the selected maximum display number dsp (step S402 (first setting unit)). Next, when display items to be displayed on the device list screen 800 are selected by the user on the search setting screen 700, the management program 300 sets the selected display items (step S403). In this embodiment, desired ones of device name, product name, device status, location, IP address, host name, domain, and MAC address can be selected as the display items (see, FIG. 7). The device name indicates a user-friendly name of the corresponding device.).

	Referring to Claim 6, the combination of Hagiuda in view of Choe teaches the non-transitory storage medium according to claim 5 (See Hagiuda, Fig. 2, HDD 206 of Control Unit 112), wherein the plurality of instructions, (i.e. management program 300 which includes various management information (object instructions)), when executed by the processor, (See Hagiuda, Figs. 2-3, Sect. [0048] lies 1-2, the management program 300 stored in the HDD 206 and executed by the CPU 201) cause the communication apparatus to (See Hagiuda, Sect. [0092]), when there are a plurality of databases each containing the device list, control the display in the display processing to display a database-selection screen for selection of any of the plurality of databases (See Hagiuda, Figs. 8-11, Sect. [0093], When a maximum number dsp (i.e., a maximum number of device fields that can be displayed on one page of the device list screen shown at 800 in FIG. 8) is selected by the user on the search setting screen 1100, the management program 300 sets the maximum display number dsp (step S902 (first setting unit)). Next, when display items to be displayed on the device list screen 800 are selected by the user on the search setting screen 1100, the management program 300 sets the selected display items (step S903). In the example shown in FIG. 11, device name, IP address, product name, location, and MAC address are selected as the display items.).

	Referring to Claim 7, the combination of Hagiuda in view of Choe teaches the non-transitory storage medium according to claim 1 (See Hagiuda, Fig. 2, HDD 206 of Control Unit 112), wherein the plurality of instructions, (i.e. management program 300 which includes various management information (object instructions)), when executed by the processor, (See Hagiuda, Figs. 2-3, Sect. [0048] lies 1-2, the management program 300 stored in the HDD 206 and executed by the CPU 201) cause the communication apparatus to, when the communication apparatus determines in the determination processing that there is the device list in the database (See Hagiuda, Figs. 4-5, Sect. [0073], in FIG. 5, the management program 300 displays an arbitrary page (the first page in this example) of the device list on the device list screen of the operation unit 111 (step S500). When a page transition button (a paging control 801 in FIG. 8) on the device list screen is pressed by the user, the management program 300 detects the page transition button being pressed. Specifically, in step S501, the management program 300 detects a user's screen operation for transition to a page (the second page of the device list in this example) containing information for the maximum display number dsp of devices set in step S402 in FIG. 4A). 
	


However, Choe teaches execute an update processing in which the communication apparatus updates information relating to the function executing device on the device list, without searching for the function executing device in the search processing (See Choe, Col. 5 lines 28-34, the menu creation section 180 creates a menu according to the updating function list created by the function realization section 160.  Accordingly, since the created menu does not include a selection item about a function unsupported in the current broadcasting environments, confusion due to the selection item which is shown in the menu but is not executed does not occur.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate execute an update processing in which the communication apparatus updates information relating to the function executing device on the device list, without searching for the function executing device in the search processing. The motivation for doing so would have been to provide a device and a method for updating a function in a digital broadcasting signal receiver capable of updating a function provided to the receiver according to broadcasting environments (Col. 5 lines 3-6 of the Choe reference).  Therefore, it would have been obvious to combine Hagiuda and Choe to obtain the invention as specified in claim 7.

Referring to Claim 8, arguments analogous to claim 1 are applicable herein.   Thus, the apparatus of claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

Referring to Claim 9, arguments analogous to claim 2 are applicable herein.   Thus, the apparatus of claim 9 is rejected for the same reasons discussed in the rejection of claim 2.

Referring to Claim 10, arguments analogous to claim 3 are applicable herein.   Thus, the apparatus of claim 10 is rejected for the same reasons discussed in the rejection of claim 3.

Referring to Claim 11, arguments analogous to claim 4 are applicable herein.   Thus, the apparatus of claim 11 is rejected for the same reasons discussed in the rejection of claim 4.

Referring to Claim 12, arguments analogous to claim 5 are applicable herein.   Thus, the apparatus of claim 12 is rejected for the same reasons discussed in the rejection of claim 5.

Referring to Claim 13, arguments analogous to claim 6 are applicable herein.   Thus, the apparatus of claim 13 is rejected for the same reasons discussed in the rejection of claim 6.

Referring to Claim 14, arguments analogous to claim 7 are applicable herein.   Thus, the method of claim 14 is rejected for the same reasons discussed in the rejection of claim 7.

Referring to Claim 15, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 15 is rejected for the same reasons discussed in the rejection of claim 1.

Referring to Claim 16, arguments analogous to claim 2 are applicable herein.   Thus, the method of claim 16 is rejected for the same reasons discussed in the rejection of claim 2.

Referring to Claim 17, arguments analogous to claim 3 are applicable herein.   Thus, the method of claim 17 is rejected for the same reasons discussed in the rejection of claim 3.

Referring to Claim 18, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 18 is rejected for the same reasons discussed in the rejection of claim 4.

Referring to Claim 19, arguments analogous to claim 5 are applicable herein.   Thus, the method of claim 19 is rejected for the same reasons discussed in the rejection of claim 5.

Referring to Claim 20, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 20 is rejected for the same reasons discussed in the rejection of claim 6.

13.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiuda (US PG. Pub. 2010/0309501 A1) in view of Choe (US PAT. No. 7,840,978 B2); and further in view of Maheshawari (US PG. Pub. 2017/0017368 A1).

Referring to Claim 21, Hagiuda teaches a non-transitory storage medium (See Hagiuda, Fig. 2, HDD 206 of Control Unit 112) storing a plurality of instructions executable by a processor (See Hagiuda, Fig. 2, CPU 201) of a communication apparatus (See Hagiuda, Fig. 1, Multi-Functional Device 110) configured to communicate with a function executing device (See Hagiuda, Fig. 3, Sect. [0048], the HDD 206 stores the management program 300 which includes various management information (object instructions) from the network devices 120-122, creates HTML (hyper text markup language) data including the acquired management information, and opens the created HTML data to a user via the WWW server 301 and is executed by the CPU 201), the communication apparatus (See Hagiuda, Fig. 1, Multi-Functional Device 110) comprising a communication device (See Hagiuda, Fig. 1, Control Unit 112) and a database (See Hagiuda, Fig. 3, Database 310, Sect. [0046], [0053], FIG. 3 shows in block diagram the software construction of the management program running on the multi-functional device 110…The database unit 310 stores information on a user of the management program 300 and various information on the management object network devices 120-122.), 
the plurality of instructions (i.e. management program 300 which includes various management information (object instructions)), when executed by the processor, (See Hagiuda, Figs. 2-3, Sect. [0048], the management program 300 stored in the HDD 206 and executed by the CPU 201) causing the communication apparatus to execute (See Hagiuda, Sect. [0047-[0056], Referring to FIG. 3, the management program shown at 300 includes items 301-313.The WWW server 301 operates on the multi-functional device 110.  The overall control unit 302 is a function module that communicates with the network devices 120-122 to perform acquisition and setting of information and that controls the device management unit 303, the device list unit 304, and the device monitoring unit 305 to create the HTML data.  The device management unit 303 is a function module that controls the device setting acquisition unit 306 and the device setting delivery unit 307 and that communicates with the management object network devices 120-122 to perform acquisition and setting of various management information.),
a determination processing (See Hagiuda, Figs. 4A-4B, Steps S405-S418, Sect. [0063]-[0070]) in which the communication apparatus determines (See Hagiuda, Fig. 4A, Step S405, Sect. [0063], In Fig. 4A at step S405, the management program 300 initializes to zero a count value cnt of a counter that represents the number of devices responding to a broadcast request to be transmitted in step S406.  Then, in accordance with the search condition set in step S401, the management program 300 starts the device search process for acquisition of the basic information (IP addresses).  Specifically, the management program 300 transmits the broadcast request to the devices on the network 100 (step S406 (search unit)), and determines whether the timer set in step S404 has timed out (step S407)), the device list being a list of at least one function executing device (See Hagiuda, Sect. [0070], If it is determined that the index idx is equal to or larger than the maximum display number dsp, the management program 300 determines that the second phase device search process (i.e., the additional information acquisition process) has been completed, and registers the additional information shown at 602a into the data table in FIG. 6A (step S417).  In the next step S418 (display control unit), the management program 300 displays on the operation unit 111 a device list screen (FIG. 8) including information on the first through dsp-th devices based on the data table registered (set) in step S417, whereupon the present process is completed.), 
a search processing in which the communication apparatus searches for the function executing device communicable with the communication apparatus (See Hagiuda, Sect. [0065], If it is determined that a time-out has occurred (YES to step S407), the management program 300 determines whether the counter value cnt representing the number of devices, detected in the device search process for basic information acquisition, is larger than zero (step S410).  If it is determined that the number of devices is not larger than zero (i.e., equal to zero, here, no devices detected in the device list), the present process is completed.), and
a creation processing in which the communication apparatus creates the device list based on a result of the search processing (See Hagiuda, Fig. 6A, Sect. [0066], If it is determined in step S410 that the number of devices is larger than zero (i.e., equal to or more than one), the management program 300 registers the basic information acquired in the first phase device search process into a data table (step S411 (first acquisition unit)).  The construction of the data table is shown in FIG. 6A.  In step S411, a list of basic information shown at 601a in FIG. 6A is created.).


Hagiuda fails to explicitly teach
wherein, when it is determined that there is the device list is in the database in the determination processing, the plurality of instructions cause the communication 
wherein the database is not accessible via a background service, the plurality of instructions cause the communication apparatus to search for the function executing device, not via the background service, but via a business logic layer in the search processing, the background service being a module executed as a background service on an operation system of the communication apparatus, and
wherein, when the database is accessible via the background service and the device list is not in the database, the plurality of instructions cause the communication apparatus to search for the function executing device via the background service in the search processing.

However, Choe teaches 
wherein, when it is determined that there is the device list is in the database in the determination processing, the plurality of instructions cause the communication apparatus not to search for additional function executing device that is not included in the device list (See Choe, Col. 4, lines 52-63 and Col. 5 lines 28-34, The function structuring unit 165 provides the updating function list provided by the function identification unit 163 to the menu creation section 180 and stores it in the storage section 170.  In addition, the function structuring unit 165 searches the data required to execute the functions in the updating function list from the storage section 170…the menu creation section 180 creates a menu according to the updating function list created by the function realization section 160.  Since the created menu does not include a selection item about a function unsupported in the current broadcasting environments, execution of the selection item in the function list does not occur (i.e. no search in function list)).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein, when it is determined that there is the device list is in the database in the determination processing, the plurality of instructions cause the communication apparatus not to search for additional function executing device that is not included in the device list. The motivation for doing so would have been to provide a device and a method for updating a function in a digital broadcasting signal receiver capable of updating a function provided to the receiver according to broadcasting environments (Col. 5 lines 3-6 of the Choe reference).  Therefore, it would have been obvious to combine Hagiuda and Choe to obtain the invention as specified in claim 21.

Additionally, Maheshwari teaches 
wherein the database is not accessible via a background service, the plurality of instructions cause the communication apparatus to search for the function executing device, not via the background service, but via a business logic layer in the search processing, the background service being a module executed as a background service on an operation system of the communication apparatus (See Maheshwari, Sect. [1536], The graph lanes may include, for example, graph lane 7352C corresponding to database storage space, and graph lane 7352D corresponding to memory usage.  The application service may provide business logic to support the transactions of the eCommerce website and may be accessible to the website via an application programing interface (API).  The application service may be tracked by multiple KPIs associated with multiple graph lanes.  The graph lanes may include graph lane 7352F corresponding to application server latency in milliseconds and graph lane 7352G corresponding to time out errors.),  and
wherein, when the database is accessible via the background service and the device list is not in the database, the plurality of instructions cause the communication apparatus to search for the function executing device via the background service in the search processing (See Maheshwari, Sect. [1602], Users can select an image for the service-monitoring dashboard (e.g., image for the background of a service-monitoring dashboard, image for an entity and/or service for service-monitoring dashboard), draw a flow chart or a representation of an environment (e.g., IT environment), specify which KPIs to include in the service-monitoring dashboard, configure a KPI widget for each specified KPI, and add one or more ad hoc KPI searches to the service-monitoring dashboard.  Implementations of the present disclosure provide users with service monitoring information that can be continuously and/or periodically updated.  Each service-monitoring dashboard can provide a service-level perspective of how one or more services are performing to help users make operating decisions and/or further evaluate the performance of one or more services.).

(See Sect. [0287] of the Maheshwari reference).  Therefore, it would have been obvious to combine Hagiuda and Choe and Maheshwari to obtain the invention as specified in claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677